UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4675



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY BURGESS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-83)


Submitted:   January 25, 2006              Decided:   March 1, 2006


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Anthony Burgess appeals his 135-month sentence following

his guilty plea, pursuant to a plea agreement, to one count of

felon   in   possession     of   a   firearm   in   violation   of   18   U.S.C.

§ 922(g)(1) (2000).       We affirm.

             On appeal, Burgess first argues that his designation as

an armed career criminal for sentencing purposes violates the Sixth

Amendment as set forth in Blakely v. Washington, 542 U.S. 296

(2004).      His argument is foreclosed by this court’s decision in

United States v. Thompson, 421 F.3d 278 (4th Cir. 2005), pet. for

cert. filed, __ U.S.L.W. __ (U.S. Oct. 25, 2005) (No. 05-7266).

Burgess does not dispute he has at least three prior convictions

qualifying as “violent felonies” and that they were “committed on

occasions different from one another.”               See 18 U.S.C. § 924(e)

(2000).      Because the facts necessary to support the enhancement

under USSG § 4B1.4(b)(3)(B) “inhere in the fact of conviction,”

there is no error under Blakely, United States v. Booker, 543 U.S.

220, 125 S. Ct. 738 (2005), or their progeny.                See Thompson, 421

F.3d at 283, 287 & n.5; see also United States v. Cheek, 415 F.3d

349   (4th   Cir.   2005)   (holding    that   the   armed    career   criminal

designation based on prior convictions does not violate Booker),

cert. denied, 126 S. Ct. 640 (2005).

             Burgess also claims that the calculation of his criminal

history category violates the Sixth Amendment under Blakely.                This


                                      - 2 -
argument is foreclosed by the Supreme Court’s decision in Booker

where   the     Court   applied   Blakely   to   the   federal    sentencing

guidelines stating, “[a]ny fact (other than a prior conviction)

which is necessary to support a sentence exceeding the maximum

authorized by the facts established by a plea of guilty or a jury

verdict must be admitted by the defendant or proved to a jury

beyond a reasonable doubt.”       Booker, 543 U.S. at ___, 125 S. Ct. at

756.

           Accordingly, we affirm Burgess’ conviction and sentence.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -